NUMBER 13-21-00399-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG
____________________________________________________________

BUDDY JENE WOOLRIDGE,                                                    Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 36th District Court
                 of San Patricio County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION

              Before Justices Benavides, Hinojosa, and Silva
                  Memorandum Opinion by Justice Silva

      This cause is before the Court on appellant’s motion to dismiss this appeal. The

motion was signed by both counsel and the appellant. We find the motion meets the

requirement of Texas Rule of Appellate Procedure 42.2(a) that appellant and attorney

must sign a written motion to dismiss the appeal. See TEX. R. APP. P. 42.2(a). Without

passing on the merits of the case, the motion to dismiss is granted.

      Accordingly, the appeal is hereby dismissed, and appellant’s motion to withdraw
motion for pro se access to appellate record, motion to withdraw appeal, and second

motion to withdraw appeal are each denied as moot.

        Prior to filing appellant’s motion to dismiss, appellant’s counsel had filed an Anders

brief stating that there are no arguable grounds for appeal. See Anders v. California, 386

U.S. 738 (1967). In accordance with Anders, appellant’s counsel has asked this Court for

permission to withdraw as counsel. See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d 403, 408 n.17 (Tex. Crim. App. 2008) (orig. proceeding).

        Due to dismissing the appeal at appellant’s request, after the filing of an Anders

brief, and the merits not being reached, no motion for rehearing shall be entertained.

Furthermore, we grant counsel’s motion to withdraw. Within five days from the date of this

Court’s opinion, counsel is ordered to send a copy of this opinion and this Court’s

judgment to appellant and to advise him of his right to file a petition for discretionary

review. 1 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 411 n.35; Ex

parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).


                                                                             CLARISSA SILVA
                                                                             Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
23rd day of June, 2022.


        1  No substitute counsel will be appointed. Should appellant wish to seek further review of this case
by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing or timely motion
for en banc reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with the Clerk of the Texas Court of Criminal Appeals. See id. R. 68.3.
Any petition for discretionary review should comply with the requirements of Texas Rule of Appellate
Procedure 68.4. See id. R. 68.4.
                                                       2